Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                                FILED
                                                             Feb 01 2013, 9:02 am
any court except for the purpose of
establishing the defense of res judicata,                           CLERK
collateral estoppel, or the law of the case.                      of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

ELIZABETH A. BELLIN                               GREGORY F. ZOELLER
Cohen Law Offices                                 Attorney General of Indiana
Elkhart, Indiana
                                                  MICHAEL GENE WORDEN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

THERESA PRESSINELL,                               )
                                                  )
       Appellant-Defendant,                       )
                                                  )
               vs.                                )       No. 20A03-1206-CR-267
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                     APPEAL FROM THE ELKHART CIRCUIT COURT
                         The Honorable Terry C. Shewmaker, Judge
                              Cause No. 20C01-0605-FA-39



                                       February 1, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


SHEPARD, Senior Judge
       Appellant Theresa Pressinell pled guilty to two counts of dealing in

methamphetamine, and the trial court sentenced her to concurrent terms of thirty-five

years. She asks us to review and revise her sentence. We affirm.

                        FACTS AND PROCEDURAL HISTORY

       An individual cooperating with the Elkhart County Interdiction and Covert

Enforcement Unit made two controlled buys from Pressinell during April and May 2006.

This individual had been working with the authorities for some time and had purchased

meth from Pressinell in the past.

       Based on these two purchases, the police obtained a search warrant for Pressinell’s

home. Executing the warrant proved something of a challenge. The occupants would not

open the door, and the police found it necessary to use a ram. Once inside, they found

numerous clear plastic bags containing altogether some twenty-three grams of meth,

which Pressinell acknowledged were hers.         The officers also discovered digital scales

and multiple items of paraphernalia. They arrested Pressinell at the scene.

       The State filed three counts: two class A felony counts alleging dealing in meth

and one class B felony count also alleging dealing in meth. In accordance with an

agreement, Pressinell pled guilty to the two class A charges, in return for dismissal of the

class B charge and the promise that the penalties for the two counts would be concurrent

and capped at thirty-five years.

                                          ISSUE

       Was the penalty of thirty-five-year concurrent sentences inappropriate?



                                             2
                            DISCUSSION AND DECISION

      Pressinell seeks reduction of her sentence, citing this Court’s authority to review

and revise a sentence when an appellant demonstrates that the sentence is inappropriate in

light of the nature of the offense and the character of the offender. Ind. Appellate Rule

7(B). In assessing such a claim, we consider the culpability of the offender, the severity

of the crime, the injury or damage done to others, and anything else that might be

relevant. Cardwell v. State, 895 N.E.2d 1219 (Ind. 2008).

      The trial court’s sentencing order described the circumstances it deemed important

to the ultimate sentence. The court noted the defendant’s previous criminal record: one

failure to appear, two misdemeanors, and one felony. This last conviction was, like the

current ones, for a meth offense, and she had been given a ten-year suspended sentence

with two years of probation.      The court observed that the probation afforded the

defendant had been wholly unsuccessful.

      The court also noted that the defendant had been conducting her meth business in

a home where two juveniles lived (indeed, it was Pressinell’s thirteen-year-old son who

first approached the door when the police came to the home). It observed that the

defendant had an addiction problem and it recognized her acceptance of responsibility,

but the court concluded that all things considered the appropriate sentence was just above

the thirty-year advisory sentence embodied in the Code for class A felonies. Ind. Code §

35-50-2-4 (2005).

      Pressinell contends that the purchaser who was cooperating with the police was

motivated by the chance to mitigate his own legal problems, taking advantage of what he

                                            3
knew to be her addiction. She also says that there was no evidence she was selling to

persons other than the purchaser in this case. Appellant’s Br. p. 10. This contention that

the trial court wrongly omitted mitigating circumstances is analyzed in accordance with

abuse of discretion. Anglemyer v. State, 868 N.E.2d 482 (Ind. 2007), clarified on reh’g,

875 N.E.2d 218 (2007). The State replies that there was no evidence presented at the

sentencing hearing on these points, only argument by counsel. See Tr. pp. 37-38. As far

as whether Pressinell was selling only to this purchaser, the evidence indicates she was

supplying meth to a dealer and dealing to numerous individuals in the Goshen area.

Appellant’s App. p. 60. In any event, the trial court could well have regarded the volume

of meth in the home and its existence in a good many packages as contradicting her

claim. We see no abuse of discretion as respects the trial court’s findings on this point.

       Counsel also urges that appellant’s acceptance of responsibility and her relapse

into the world of drugs are grounds for a reduced sentence. The trial court, of course, did

explicitly take these into account in determining the sentence.

       The range of sentencing available for these two class A offenses was twenty to

fifty years, with the advisory sentence at thirty. We are not persuaded that the trial

court’s imposition of thirty-five years was inappropriate.

                                      CONCLUSION

       We affirm the judgment of the trial court.

MAY, J., and BRADFORD, J., concur.




                                             4